Citation Nr: 0520352	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  03-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post-operative 
rotator cuff tear of the right shoulder on a direct or 
secondary basis.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1951 to March 1955.

This appeal is from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO).




FINDINGS OF FACT

1.  The veteran did not sustain an injury or contract a 
disease of the right shoulder in service.

2.  The veteran's service-connected left elbow disability has 
aggravated, but did not solely cause, his post-operative 
right shoulder rotator cuff tear, contributing to functional 
impairment of the right shoulder.


CONCLUSIONS OF LAW

1.  The veteran did not incur status post-operative rotator 
cuff tear of the right shoulder in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Disability of the right shoulder is proximately due to or 
the result of service-connected left elbow impairment.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The veteran has not claimed that he incurred or suffered 
aggravation of a right shoulder disability in service.  The 
veteran expressed his informal claim of August 2002 in terms 
of right shoulder disability secondary to service-connected 
left elbow disability.  Nonetheless, the RO denied direct as 
well as secondary service connection, and the veteran filed a 
general notice of disagreement and a general substantive 
appeal.  Consequently, the Board will review the direct 
service connection issue.

Service medical records are silent regarding the right 
shoulder.  The first evidence of record pertaining to the 
right shoulder is dated December 1999 and it does not relate 
right shoulder injury or other pathology to incurrence or 
aggravation in service.  There is no evidence of record 
showing any link between the current right shoulder condition 
and service.  The clear preponderance of the evidence is 
against finding that the veteran incurred or aggravated a 
right shoulder disability in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1999).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).  In such a 
situation, the veteran "shall be compensated for the degree 
of disability for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 7 Vet. App. at 448.  This 
appeal concerns only the fact of secondary service 
connection, not the evaluation of the amount of additional 
disability secondary to the service-connected left elbow, 
which is a matter for the rating agency in implementing the 
order in this decision.

The veteran fractured his left elbow in service in 1954.  An 
October 1955 rating decision shows he is service connected 
for "residuals, fracture, compound, comminuted, left 
olecranon, with tenoplasty and ostectomy and osteoarthritis, 
left elbow."  Service medical records and an October 1955 VA 
examination confirm the injury and provide the service-
connected diagnosis.  There is a hiatus in the medical 
records from October 1955 to December 1999.

A December 1999 private office treatment record from W. 
Stewart, M.D., noted the veteran was seen for a new problem 
with his right shoulder.  The veteran reported that his right 
shoulder began to hurt several weeks ago after clearing brush 
and stacking tree limbs on his property, and it had been 
getting worse by degrees.  Subsequent to this, a week or two 
before the office visit, while playing golf, he dug his club 
into the sand "pretty hard on the stroke," which "really 
jarred his right shoulder," and it was intensely painful at 
the moment.  Subsequently, he had had increasing night pain 
and difficulty with mobility of his shoulder for normal 
activities such as dressing.  Magnetic resonance imaging 
(MRI) showed a full thickness rotator cuff tear necessitating 
surgical repair, which, additional office records from Dr. 
Stewart show, was done in January 2000.  None of the 
treatment records to this point mentioned the left elbow.

Subsequent office notes of approximately monthly intervals to 
December 2000 show recuperation from surgery and resumption 
of strenuous activity including wood working and landscaping.  
The veteran complained of low back and hip pain, which had 
treatment, and of an apparent right biceps injury that Dr. 
Stewart noted in August 2000 did not impair the right 
shoulder function or warrant surgery.  The veteran complained 
of right shoulder soreness after putting up Christmas 
decorations; he anticipated the same when time came to take 
them down.  None of the treatment records to this point 
mention the left elbow.

In July 2002, the veteran saw Dr. Stewart "for follow up of 
his complaint with his left elbow."  Dr. Stewart noted that 
the veteran had an old, service-connected fracture 
dislocation of the elbow, which had done reasonably well over 
the years although considerably restricted.  The doctor 
opined that the veteran had just gotten used to the 
restriction over the years.  It had now gotten worse to the 
point that the veteran could tell that function was 
diminishing and it had swelling and pain requiring increased 
anti-inflammatory dosing.  Dr. Stewart commented, "Because 
of the pain and swelling in his left elbow he has begun to 
have to use his right arm more predominantly where he used to 
be able to favor it a little bit around his previously 
injured rotator cuff.  His rotator cuff symptoms are now 
beginning to irritate him a little bit more again.

Dr. Stewart opined in July and August 2002 that the left 
elbow aggravated the right shoulder.  He did not opine that 
the left elbow condition caused the right shoulder 
impairment.  His notation of the history in December 1999, 
contemporaneous with the onset of right shoulder symptoms 
clearly shows that he did not then or since attribute the 
veteran's right shoulder impairment to the left elbow as the 
sole cause.  Dr. Stewart did not merely transcribe the 
veteran's history.  He formed a cogent medical opinion from 
history, empirical observation, and analysis of effects in 
light of the history and clinical observations.  He supported 
his opinion with a description of a mechanism that explained 
the observation in light of the history.  Significantly, his 
officer records, culminating in the office note of July 2002, 
show that he formed his opinion in the course of treatment, 
without solicitation of that opinion by the veteran and prior 
to the veteran's application for VA compensation.

Dr. Stewart' opinion supports finding secondary service 
connection for additional disability in the right shoulder 
proximately due to or as a result of the service-connected 
left elbow, but not caused by it.  To deny the claim there 
must be contrary evidence that discredits Dr. Stewart's 
opinion or is of greater probative value.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An October 2002 VA compensation examination confirmed left 
elbow and right shoulder impairments due to pain.  The 
examiner opined that the right shoulder would not be service-
connected, because he hurt it playing golf in 2000.  Aside 
from the factual error regarding when the veteran hurt the 
shoulder, the opinion is inapposite to the veteran's claim, 
which never asserted incurrence in service.  The opinion has 
no probative value in this case.

An October 2004 VA compensation examiner took a history from 
the veteran that is materially at variance with the history 
in Dr. Stewart's records.  The VA examiner noted that the 
veteran reported the left elbow and surgical repair in 
service, after which the elbow did well; the veteran worked 
as an electrician.  The veteran reported onset of shoulder 
pain several years after separation from service, first 
noticing flare-up of pain while playing golf, that he did not 
injure it while on the golf course.  The veteran reported 
that an MRI showed a full thickness rotator cuff tear, and 
the veteran subsequently had surgical repair in March 2000, 
initially doing well, but significant degenerative arthritis 
had since caused him to rely increasingly on his left hand 
causing increasing pain along the left elbow joint.

After examination, which noted the veteran to be right 
handed, the examiner noted the right shoulder impairments and 
that the left elbow had flexion from 0 to 145 degrees and 70 
degrees of supination and pronation and no point tenderness 
along the medial lateral condyle.  X ray study showed the 
left elbow to be arthritic.  The examiner mentioned that a 
note from the veteran's orthopedic surgeon commented that 
compensatory overuse of the right arm may have resulted in 
rotator cuff injury, but the veteran admitted to the examiner 
that he was not having significant pain in this left arm and 
left elbow when he began to notice pain in his right 
shoulder.  Given that, the VA examiner opined, the veteran 
would not have had compensatory increase in activity of the 
right arm, and therefore, the examiner did not believe his 
right shoulder injury was a result of his left elbow surgery.  
The examiner also noted there was no mention of right 
shoulder complaints in the service medical records.

In a January 2005 addendum, the VA examiner noted that he 
reviewed the veteran's claims file for the October 2004 
examination.  The examiner, referencing the claims file, 
noted the December 1999 report of the veteran's orthopedist 
[Dr. Stewart] regarding the veteran's presentation with right 
shoulder pain after playing golf.  The VA examiner reported, 
"It was felt that the shoulder injury was related to the 
arthritis in the left elbow based upon the orthopedic 
surgeon's assessment."  The VA examiner commented that it 
was unusual to have a rotator cuff tear secondary to 
arthritic complaints in the elbow, and it was unreasonable to 
expect a right rotator cuff tear as a result of arthritic 
changes or complaints in the left elbow.  The examiner 
further asserted that playing golf exacerbated the veteran's 
right shoulder, and the wedge shot in the sand probably 
caused the rotator cuff tear, as opposed to the left elbow 
injury.  He concluded that the right rotator cuff was less 
likely than not caused by his left elbow process.

The October 2004 VA examination noted an incomplete history, 
which, by the errors in the report shows that it was taken 
from the veteran and not from the medical documents in the 
claims file, although the January 2005 addendum purporting to 
be based on a re-review demonstrably was based on review of 
the claims file.  The examiner opined that the service-
connection left elbow residual of a 1954 injury did not cause 
the right shoulder rotator cuff tear sustained while playing 
golf in 2000.  The opinion is persuasive as to the question 
whether the left elbow caused the right shoulder impairment, 
but it is incomplete, because it is uninformative about 
whether the left elbow aggravated a right shoulder condition 
it did not solely cause.  It is unresponsive to one of the 
recognized bases for secondary service connection.  Allen, 7 
Vet. App. 439.

The October 2004 VA examination report is essentially 
opposite to Dr. Stewart's; seeming to conclude that overuse 
of the left elbow in compensation for the painful right 
shoulder aggravated the left elbow.  If this were so, the 
veteran would have no claim regarding the right shoulder.  
Curiously, the veteran reported a materially and essentially 
opposite history to the October 2004 examiner than he did to 
Dr. Stewart.  That is, he told the VA examiner that he 
developed right shoulder pain several years after service, 
and he suffered increased impairment of the left elbow 
because he compensated with the left arm for the impairment 
of the right shoulder.  If this version of history is 
reliable, the VA examiner logically and consistently 
concluded that the left elbow did not cause the right 
shoulder impairment, and the right shoulder impairment arose 
during a time when the veteran did not suffer appreciable 
left elbow impairment and therefore the right shoulder did 
not suffer compensatory overuse.

The January 2005 VA examination produced an opinion that the 
left elbow did not directly and solely cause the right 
shoulder impairment.  The opinion is not responsive to the 
question whether the left elbow aggravated the right 
shoulder.  The January 2005 addendum, did, however, reveal 
the examiner's capacity to misreport Dr. Stewart's opinion, 
and thus bring into question whether the VA examiner's 
October 2004 recordation of the veteran's history was 
accurate.

The January 2005 examiner misreported Dr. Stewart's 
statements and opinion about the relationship between the 
veteran's right shoulder and his left elbow.  Dr. Stewart did 
not, as the VA examiner stated, report or opine that the left 
elbow caused the right rotator cuff tear.  Dr. Stewart's 
contemporaneous treatment notes clearly show the onset of 
right shoulder symptoms with strenuous activity followed by 
the acute tear after the veteran drove a golf club into the 
sand.

In light of the VA examiner's significant misstatement, at 
the least confidence must be lost in the accuracy of his 
recordation of the veteran's history as allegedly reported in 
October 2004.  The VA examiner's January 2005 addendum 
referenced Dr. Stewart's December 1999 office note of newly 
begun right shoulder pain.  The onset of new right shoulder 
pain in December 1999 is inconsistent with the VA examiner's 
October 2004 report of onset of right shoulder pain "several 
years" after service; 45 years between the left elbow 
surgery and the onset of right shoulder pain seems to exceed 
the usual understanding of "several."

This case essentially comes down to weighing Dr. Stewart's 
July and August 2002 opinions against the October 2004 and 
January 2005 VA examiner's opinions.

Close comparison of Dr. Stewart's treatment records from 
December 1999 to August 2002 with the October 2002 VA 
examination report suggests that it is an accurate and 
credible contemporaneous account of the course of onset of 
right shoulder pathology, recuperation, exacerbation, further 
recuperation, and finally, by July 2002, aggravation in 
compensation for increasing debilitation of the left elbow.  
The VA examination reports relate history inconsistently and 
they are not responsive to the question whether the left 
elbow aggravated versus solely caused the right shoulder 
impairment.

The RO concluded that Dr. Stewart's opinion was unsupported 
by his own records and the VA examination.  The RO dismissed 
Dr. Stewart's opinion as mere transcription of medical 
history rather than competent medical evidence.  The rating 
decision misstated Dr. Stewart's opinion, as did the VA 
examiner.

Thus, the record comprises a private medical opinion that the 
veteran has additional disability of the right shoulder 
proximately due to or the result of the service-connected 
left elbow, although the left elbow did not cause the right 
rotator cuff tear.  There is also a VA medical opinion that 
the service-connected left elbow did not cause the right 
rotator cuff tear.  Thus, there is no dispute on one point 
and no contrary opinion on the other.  The preponderance of 
the evidence favors the veteran's claim.

VA provided the veteran notice letters in September 2002, and 
in March and September 2004 that complied with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  VA obtained evidence and examined 
the veteran.  38 C.F.R. § 3.159(c) (2004).  Whereas the RO 
adjudication of direct service connection for the right 
shoulder was a gratuitous adjudication of a claim the veteran 
did not make, and this decision grants the claim the veteran 
did make, any question whether VA fully complied with the 
Veterans Claims Assistance Act of 2000 (VCAA) is moot.


ORDER

Direct service connection of the right shoulder, status post-
operative right rotator cuff tear, is denied.

Secondary service connection of the right shoulder, status 
post-operative right rotator cuff tear, is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


